Citation Nr: 1441986	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected right knee arthritis. 

2. Entitlement to an initial rating in excess of 10 percent for service-connected right knee instability. 

3. Entitlement to an initial rating in excess of 10 percent for service-connected left knee arthritis. 

4. Entitlement to an initial rating in excess of 10 percent for service-connected migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for arthritis of the left and right knees and right knee instability, and assigned each initial 10 percent ratings. The RO also granted service connection and assigned an initial noncompensable rating for migraine headaches. The RO in Des Moines, Iowa, currently has jurisdiction of the claims file.

In October 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO. A transcript of that hearing is of record. 

In a March 2009 rating decision, the RO in Des Moines, Iowa, granted an initial 10 percent rating for migraine headaches. Despite the higher initial rating granted, the Veteran has not been awarded the highest possible rating. As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status. A.B. v. Brown, 6 Vet. App. 35 (1993).

In December 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Review of the Virtual VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an August 2014 Appellant Brief and additional VA treatment records, which were reviewed by the RO in the January 2013 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1. During the course of the appeal, the Veteran's service-connected right knee arthritis has been manifested by arthritis with pain on motion contemplated by the rating criteria; without compensable limitation of motion or residuals of meniscectomy.
 
2. During the course of the appeal, the Veteran's service-connected right knee instability has been manifested by side-to-side motion and very slight varus alignment.

3. During the course of the appeal, the Veteran's service-connected left knee arthritis has been manifested by arthritis with pain on motion contemplated by the rating criteria; without compensable limitation of motion, instability, or residuals of meniscectomy.

4. During the course of the appeal, the Veteran's service-connected migraine headaches have been manifested by characteristic prostrating attacks occurring less than once a month on average over the last several months, without very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for service-connected right knee arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnosis Codes (DCs) 5010, 5260, 5261, 5257, 5259 (2013).

2. The criteria for an initial rating in excess of 10 percent for service-connected right knee instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261, 5257, 5259 (2013).

3. The criteria for an initial rating in excess of 10 percent for service-connected left knee arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261, 5257, 5259 (2013).

4. The criteria for an initial rating in excess of 10 percent for service-connected migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

The Veteran's claims arise from his disagreement with the initial evaluations assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in September 2006 and January 2012. The examinations are adequate for rating purposes as the examiners reviewed the claims file; considered the Veteran's pertinent medical history, including his lay reports of his symptomatology; and described his disabilities in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran's VA treatment records, including his vocational rehabilitation folder, have been obtained and associated with the claims file. There are only private treatment records dated in September 2008 associated with the claims file. The Board, in its December 2011 remand, directed the Appeals Management Center (AMC) to provide the Veteran an opportunity to supplement the record with his relevant private treatment records, or request VA's assistance in doing so. The Veteran filed multiple VA Form 21-4142, Authorization and Consent to Release Information to the VA, dated in January 2012, for five private treatment providers. By a September 2012 letter, the AMC informed the Veteran that such were outdated, or expired, and requested that he file additional authorization forms. In October 2012, the Veteran submitted additional authorization forms for the same five providers, however, such were unsigned. The AMC, in a November 2012 letter, informed the Veteran that they could not act upon the unsigned authorization forms and requested that he submit such again. To date, the Veteran has not responded. The duty to assist is not a one-way street. If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its December 2011 remand directives. Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record indicates that the AMC obtained the Veteran's outstanding VA treatment records, afforded him an opportunity to supplement the record with his relevant private treatment records, or request VA's assistance in doing so, as discussed at length above, afforded him additional VA examinations in January 2012, and issued an SSOC in January 2013. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

I. Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2013). When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3 (2013); see Mittleider v. West, 11 Vet. App. 181, 182 (1998). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2013).

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a) (West 2002). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b) (West 2002). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

As to each of the disabilities on appeal, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his disabilities. The medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2013). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Bilateral Knee Disabilities

The Veteran's service-connected right knee arthritis, right knee instability, and left knee arthritis were each initially rated as 10 percent disabling at the time of the February 2007 rating decision on appeal, effective May 1, 2006. The Veteran's service-connected right and left knee arthritis is rated under DCs 5010-5260, contemplating arthritis and limitation of flexion. 38 C.F.R. §§ 4.27, 4.71a, DCs 5010, 5260 (2013). His service-connected right knee instability is rated under DCs 5259-5257, contemplating symptomatic removal of semilunar cartilage and recurrent subluxation or lateral instability. 38 C.F.R. §§ 4.27, 4.71a, DCs 5257, 5259 (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). For the purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f) (2013).

DCs 5260 and 5261 contemplate limitation of flexion and extension, respectively. DC 5260 provides a noncompensable disability rating where flexion is limited to 60 degrees, a 10 percent disability rating where flexion is limited to 45 degrees, 20 percent where flexion is limited to 30 degrees, and 30 percent where flexion is limited to 15 degrees. DC 5261 provides a noncompensable disability rating where extension is limited to 5 degrees, 10 percent where extension is limited to 10 degrees, 20 percent where extension is limited to 15 degrees, 30 percent where extension is limited to 20 degrees, 40 percent where extension is limited to 30 degrees, and a maximum 50 percent where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DCs 5260, 5261 (2013). Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2013). In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. However, a separate rating must be based on additional compensable disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under DC 5257, contemplating recurrent subluxation or lateral instability, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability, and a maximum 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257 (2013). The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2013). VA General Counsel has stated that when a knee disorder is rated under DC 5257 and a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under DCs 5260 or 5261; separate evaluations may be assigned for arthritis with limitation of motion and for instability. However, it was further stated that if a disability does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997). 

Also potentially applicable is DC 5259, contemplating symptomatic removal of semilunar cartilage, wherein a maximum 10 percent rating is warranted. 38 C.F.R.     § 4.71a, DC 5259 (2013). In considering the applicability of other regulatory criteria, the Board finds that DC 5256, contemplating ankylosis of the knee; DC 5258, contemplating dislocation of semilunar cartilage; DC 5262, contemplating malunion and nonunion of the tibia and fibula; and DC 5263, contemplating genu recurvatum; are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions. 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, 5263 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board now turns to the medical and lay evidence of record.

During VA examination in September 2006 the Veteran complained of continuous right knee pain, rated as two or three on a ten-point pain scale, with transient episodes of pain rated as seven. He reported monthly flare-ups of pain, rated as seven or eight, which lasted a few days. He stated that he occasionally took over-the-counter for pain. He added that he used a cane a good deal of the time, especially during flare-ups or if he knew that he was going to be particularly active. He also used an elastic sleeve on his right knee to reduce the severity of flare-ups which came with increased activity or sitting with his knee bent. The Veteran added that his right knee occasionally locked, and he reported dropping to the ground two to three times in the prior two years. He reported that he rarely took any time off of work due to knee pain, but that such limited what he could do significantly when the pain was severe. He reported that in the past year, he has lost maybe a total of four or five days from scheduled activity. As to the left knee, the Veteran reported that he hardly noticed trouble with that knee, because his right knee was bothering him; although he occasionally experienced a mild flare-up of pain. He denied ever using a cane or elastic sleeve for his left knee.

On examination, the Veteran limped a little when walking. Right knee range of motion revealed extension to zero degrees with no pain or discomfort, and flexion was reduced to 128 to 130 degrees with repetitive motion. The Veteran experienced increasing pain around 125 degrees, which became intolerable by 130 degrees. The examiner observed that the right knee did have positive side-to-side motion, and both varus and valgus pressures revealed movement of more than five millimeters, although anterior and posterior pressure did not produce any movement. McMurray's sign was positive for the right knee for both valgus and varus rotation of the foot during extension from 30 degrees of flexion. There was crepitus through extension on the right. 

Left knee range of motion revealed normal extension with flexion slightly reduced to about 134 degrees. There was no pain and repetitive motion of the left knee did not improve the flexion or range of motion or cause any pain. There was no pain or crepitus with McMurray's testing in the left knee. 

The pertinent impressions were severe degenerative joint disease of the right knee, status post repeated surgery; moderate degenerative joint disease of the left knee, status-post surgery for meniscal tear. The examiner reported that they could not see any scars on the Veteran's knees, and the Veteran pointed out a very tiny scar on the left knee, at the medial aspect, that was four millimeters in diameter, without discoloration, fixation, elevation, induration, or pain. The same scar was found on the right knee. The Veteran reported that his scars did not cause him any problems at all. 

In his June 2007 Notice of Disagreement (NOD), the Veteran asserted that he had instability in his left knee and constant pain in both knees which severely limited his activities and became worse after repetitive motion or prolonged standing.

An August 2007 VA treatment records indicates that the Veteran complained of constant bilateral knee pain, with varying intensity, aggravated with prolonged standing, walking, or any twisting movements, without locking, swelling, or redness. A September 2007 VA treatment record reflects that the Veteran complained of chronic knee pain with a feeling of giving out and joint line tenderness. He reported that over-the-counter medication offered him no relief. He reported that he walked unassisted, but that on uneven ground, he felt as if he may lose his footing due to knee pain. On examination, the Veteran had full extension in the right knee, with flexion limited to 115 degrees. There was a very slight varus alignment of the right knee with tenderness along the medial joint line and lateral joint line. There was a moderate amount of patellofemoral crepitus that caused him to jump when pressed to the femur.
 
During the October 2008 DRO hearing, the Veteran testified that his left knee hurt all of the time, and reported that such pain was not sharp unless he twisted it incorrectly. He rated such pain as one or two on a ten-point pain scale, with occasional pain rated as eight. He reported that since he had learned how not to twist or move his left knee, he avoided episodes of pain rated as eight. He testified that his left knee does not lock up, but that his right knee did lock up and he had to sit down, straighten it out, roll over, and get back up. He reported the use of over-the-counter medication, three times daily. He reported that his treatment consisted of medication use and an injection of cortisone. He asserted that he was a postal clerk, and that his knee pain slowed him down and he had to be careful of what he did, working on machines. He reported that he did not miss work due to his knee pain, but that at the end of week he was ready for the weekend and used ice packs after work after being on his feet all day. He reported that if he made the wrong move with his right knee, the pain become worse, an eight on a ten-point pain scale. He noted that he climbs stairs, left knee first. He reported occasional swelling in the right knee, with the "wrong" movements. He complained that he could no longer participate in sports and that occasionally he would try and take a couple of steps playing a game and then regret it. 

On VA examination in January 2012, the Veteran complained of constant pain in the right knee, inside the joint, and intermittent left knee pain, made worse by twisting, walking more than two hours, and sitting in a car more than one hour with knees bent without moving. He reported that his pain was worse when crawling and kneeling. He noted that he took over-the-counter medication every four to six hours, daily, and used ice and a brace as needed if he "tweaked" his knee. He reported that he no longer played golf of softball and no longer coached sports. He asserted that he had missed five days from work over the past year after twisting his knee which resulted in swelling and pain. He denied flare-ups. 

He demonstrated right knee flexion to 120 degrees, with pain at 90 degrees, and he was unable to fully extend his right knee and his extension ended at five degrees, with pain. He demonstrated left knee flexion to 110 degrees, with pain at 90 degrees. His extension was zero degrees, including pain. After repetitive testing, the Veteran demonstrated right knee flexion to 125 degrees, and he was able to extend his right knee fully. After repetitive testing, he demonstrated left knee flexion to 110 degrees, and was able to extend his left knee fully. The Veteran did not have additional limitation of range of motion of the knees following repetitive testing. He had functional loss or functional impairment, including less movement than normal, pain on movement, disturbance of location, and interference with sitting and standing, after repetitive testing, bilaterally. 

He had an antalgic gait, favoring the right lower extremity, and mild crepitus during active range of motion, without instability. He had tenderness or pain to palpation. He had 4/5 active movement against some resistance in the knees. Anterior, posterior, and medial-lateral instability testing revealed normal results, bilaterally. There was no evidence of history of recurrent patellar subluxation or dislocation. The Veteran had a history of meniscectomy, bilaterally, without residual signs or symptoms, and without painful, unstable, visible, or sizable scars. The Veteran used a brace, occasionally. The Veteran's functioning was not so diminished that amputation with prosthesis would equally serve him. X-ray studies revealed minimal osteoarthritis, bilaterally. The Veteran's disabilities impacted his ability to work in that he had pain with prolonged standing and sitting. 

VA treatment records dated in February 2012 indicate that the Veteran complained of bilateral knee stiffness and decreased range of motion, with intermittent episodes of locking and swelling, without redness of warmth. He reported that he was interested in medication beyond that of his over-the-counter medication. He presented with a normal gait and station, without warmth, erythema, or effusion; with decreased motion, bilaterally, with tenderness and crepitus, without instability.

The Board now turns to an analysis of the Veteran's claims for initial increased ratings.

As the Veteran demonstrated right knee flexion to 125 degrees, considering his pain, on VA examination in September 2006, 115 degrees during VA treatment in September 2007, and 90 degrees, considering his pain, on VA examination in January 2012; there is no evidence that he has right knee flexion limited to 60 degrees, as is required for a noncompensable rating under DC 5260. 38 C.F.R. § 4.71a, DC 5260 (2013). There is no evidence or assertion that the Veteran's right knee flexion is limited to 45 degrees or 30 degrees, as is required by DC 5260 for 10 and 20 percent ratings, respectively. Id. As he demonstrated right knee extension to zero degrees on VA examination in September 2006 and during VA treatment in September 2007, and five degrees of right knee extension on VA examination in January 2012, although such was improved by repetitive testing when he could demonstrate zero degrees of extension; his right knee extension meets the criteria for a noncompensable rating only under 5261. 38 C.F.R. § 4.71a, DC 5261 (2013). There is no evidence or assertion that the Veteran's right knee extension is limited to 10 degrees or 15 degrees, as is required by DC 5261 for 10 and 20 percent ratings, respectively. Id. 

As the Veteran demonstrated left knee flexion to 134 degrees on VA examination in September 2006 and 90 degrees, considering his pain, on VA examination in January 2012, there is no evidence that he has left knee flexion is limited to 60 degrees, as is required for a noncompensable rating under DC 5260. 38 C.F.R. § 4.71a, DC 5260 (2013). There is no evidence or assertion that the Veteran's left knee flexion is limited to 45 degrees or 30 degrees, as is required by DC 5260 for 10 and 20 percent ratings, respectively. Id. As he demonstrated left knee extension to zero degrees on VA examinations in September 2006 and January 2012, there is no evidence that he has left knee extension limited to five degrees, as is required for a noncompensable rating under DC 5261. 38 C.F.R. § 4.71a, DC 5261. There is no evidence or assertion that the Veteran's left knee extension is limited to 10 degrees or 15 degrees, as is required by DC 5261 for 10 and 20 percent ratings, respectively. Id. 

As the Veteran has demonstrated noncompensable limitation of motion of the bilateral knees, and has X-ray evidence of arthritis in the bilateral knees, a major joint, with pain, initial 10 percent ratings are warranted for service-connected right and left knee arthritis under DCs 5010 and 5260. 38 C.F.R. §§ 4.45(f), 4.71a, DCs 5010, 5260, 5261 (2013). The rating criteria contemplating arthritis and limitation of motion, DCs 5010, 5260, 5261, may thus not serve as bases for initial ratings in excess of 10 percent. 

The RO granted the Veteran a separate rating for service-connected right knee instability, as is permitted under VAOPGCPREC 23-97. However, DC 5257 may not serve as a basis for an initial rating in excess of 10 percent for such disability as there is no evidence of moderate or severe instability of the right knee, as is required for 20 and 30 percent ratings, respectively. 38 C.F.R. § 4.71a, DC 5257. As discussed above, the Veteran, on VA examination in September 2006, demonstrated right knee side-to-side motion in only the varus and valgus pressures, and not the anterior and posterior pressures; and during VA treatment in September 2007, he demonstrated very slight varus alignment in the right knee. No instability was found on VA examination in January 2012. More severe symptoms have not been shown. 

While the Veteran has reported over the course of the appeal that he has instability in the left knee, there is no clinical finding of the same. In this case, he is competent to report as to the sensation of an unstable left knee; however, he is not competent, and therefore unable to offer probative evidence to determine that the sensation of such was instability of his left knee joint. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). In the present case, instability is determined after specific testing and measurement by the medical examiner. In this case, the examiner found that the Veteran's left knee was stable upon objective testing. The medical evidence is more probative than the Veteran's lay assertion. The Board notes that even if there was a clinical finding of left knee instability, a separate rating for such would be not warranted, as the Veteran's left knee flexion and extension do not meet the criteria for at least noncompensable ratings under DCs 5260 and 5261, as discussed above. VAOPGCPREC 23-97; 38 C.F.R. § 4.71a, DCs 5260, 5261 (2013). 

The Board has considered the applicability of DC 5259, contemplating symptomatic removal of semilunar cartilage, as the Veteran underwent meniscectomy of both knees. However, on VA examination in January 2012, the examiner specifically reported that there were no residual signs or symptoms, as is required for the maximum 10 percent rating. 38 C.F.R. § 4.71a, DC 5259 (2013). To the extent that any pain or limitation of motion are indeed attributed to the Veteran's meniscectomy of both knees, such are contemplated by the rating criteria discussed above, DCs 5010, 5260, 5261, and 5257. Thus, DC 5259 may not serve as a basis for increase initial ratings in the present appeal.

Also, there is evidence of functional loss, as discussed by the examiner on VA examination in January 2012, at which time they reported that the Veteran had less movement than normal, pain on movement, disturbance of location, and interference with sitting and standing, bilaterally, on repetitive testing, that would otherwise warrant assigning higher rating. However, such functional loss does not more nearly approximate right or left knee flexion limited to 60 degrees or right knee extension limited to 10 degrees or left knee extension limited to five degrees, i.e., the symptomatology required for the next higher ratings. 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013). See Mitchell, DeLuca, supra. 

The Veteran demonstrated 90 degrees of right knee flexion and right knee extension limited to five degrees, and 90 degrees of left knee flexion, considering his pain, on VA examination in January 2012, and such represents his most severely limited motion. There is no evidence that the Veteran's less movement than normal, pain on movement, disturbance of location, and interference with sitting and standing after repetitive testing, his functional loss, is tantamount to a loss of 30 more degrees of right and left knee flexion or five more degrees of right and left knee extension. It is significant that the Veteran works, drives, and is independent in all activities of daily living, albeit with some restrictions and care taken. There is no evidence of favorable ankylosis, or evidence that his functional loss results in symptoms that approximates any ankylosis. Thus, there is no basis for initial ratings in excess of 10 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to initial ratings in excess of 10 percent for service-connected right and left knee arthritis and right knee instability. The claims are denied. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

B. Migraine Headaches

The Veteran's service-connected migraine headaches were initially rated as noncompensably disabling at the time of the February 2007 rating decision on appeal, effective May 1, 2006. By the March 2009 rating decision, the initial rating was increased to 10 percent. The Veteran's service-connected migraine headaches are rated under DC 8100, contemplating migraine headaches. 38 C.F.R. § 4.124a, DC 8100 (2013).

Under DC 8100, headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating. Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating. A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability. Id.

The Board now turns to the medical and lay evidence of record.

On VA examination in September 2006, the Veteran reported that his migraine headaches began with some visual scotomata in the right eye, followed by tingling and numbness in the right side of his face, and then the headache. He stated that if he took prescription medication before the tingling sensation set in, he could frequently abort the headache; but, if not, they became progressively worse and were not relieved by such medication. He added that he had recently tried another prescription medication, which his daughter gave him to try, which did help. The Veteran further stated that about once every year or two he would have to go to the emergency room to get parenteral medication for his headaches. The pertinent impression was migraine headaches that were "infrequent, but severe," and "pretty disabling" when occurring.

During VA treatment in August 2007, the Veteran described migraine episodes, with sensitivity to light, nausea, and tingling of arms, occurring once a month and lasting for three to four hours if he took prescription medication or lasting for 24 to 36 hours if he did not. VA treatment records dated in August 2008 indicate that the Veteran sought emergency treatment for migraines and was treated with the medication of his choice. 

During the October 2008 DRO hearing, the Veteran testified that his migraine headaches began with the symptoms described during treatment and examination discussed above. He reported that if such occurred, he took his prescription medication and went to bed and sometimes the whole side of his face became numb and he experienced light and sound sensitivity, with nausea and vomiting. He asserted that if his prescription medication did not work, he sought emergency treatment with other medications and he then went home and slept, drugged, for twelve or fourteen hours. He testified that he experienced six migraine headaches since December 2007, averaging about one every other month. He added that three of these migraine headaches were so severe that he had to seek emergency treatment. He reported that he had received emergency room treatment for migraine headaches on three occasions since December 2007; specifically, in December 2007, May 2008, and August 2008. When asked if the Veteran missed work, he asserted that if he used his medication, he was "drugged" for the day and even if the medication worked, he was exhausted by the stress such took on his body; and that if he sought emergency treatment, he was "out" for two days. 

In an October 2008 statement, a nurse, apparently a friend of the Veteran's, wrote that the Veteran had debilitating migraines approximately every other month, more frequently at times. She reported that the Veteran was incapacitated by his migraine headaches in the same manner as described during his October DRO hearing. In an October 2008 statement, one of the Veteran's family members reported that the Veteran had six migraines since December 2007, and reiterated the statements of the Veteran's friend and nurse as to the Veteran's incapacitation. 

On VA examination in January 2012, the Veteran again reported that his migraine headaches began with the symptoms described during treatment and examination discussed above. He complained that he had migraine headaches about three or four times monthly, lasting one day. He reported that if he took his prescription medication, his pain was less severe and lasted only one day. He reported that if his prescription medication did not work, which occurred about 50 percent of the time, he either dealt with the pain or sought emergency treatment with different prescription medication. He noted that he had missed 15 or 20 days from work over the past year due to migraine headaches. The examiner reported that the Veteran experienced pain on both sides of the head, nausea, vomiting, sensitivity to light and sound, and changes to sight and sensation. The examiner reported that the Veteran had characteristic prostrating attacks of migraine headaches, once every two months, and stated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headaches. 

VA treatment records dated in February 2012 indicate that the Veteran reported migraine headaches, three in the last four months, typically occurring once every six weeks. He reported that his abortive therapy with prescription medication was going "pretty well" and that he did seek emergency treatment a few times a year. He was not interested in additional medication and reported that his migraines were stable. 

The Board now turns to an analysis of the Veteran's claim for an initial increased rating.

As discussed above, in order to warrant the next higher rating, 30 percent, the Veteran's migraine headaches must be manifest by characteristic prostrating attacks occurring on an average of once a month over the last several months. 38 C.F.R. § 4.124a, DC 8100 (2013). While the Veteran reported the occurrence of monthly migraines in August 2007; such were described as infrequent prior to that time, on VA examination in September 2006, and occurring every other month after that time, during his October 2008 DRO hearing. In October 2008, the Veteran's nurse and friend reported that his migraines occurred every other month, and his family member, also in October 2008, reported that such occurred six times since December 2007, less than monthly. While the Veteran reported the occurrence of migraines three or four times monthly on VA examination in January 2012, he reported the occurrence of such as every six weeks during VA treatment in February 2012. Significantly, the VA examiner, in January 2012, specifically reported that the Veteran had characteristic prostrating attacks occurring on an average of once every two months. 

The Veteran is competent to state that he experiences headaches and to describe their observable symptoms.  His statements regarding their frequency are also credible. However, while there may be times during the year in which the Veteran experiences more frequent migraine headaches, there is no evidence that he has a history of sustained migraine headaches occurring on an average of one each month. There is no thus no evidence of characteristic prostrating attacks occurring on an average of once a month over the last several months such that a 30 percent rating is warranted. Id. Also, the examiner, in Janaury 2012, reported that the Veteran did not have very frequent completely prostrating and prolonged attacks, as is required for an even higher rating, 50 percent. Id.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for service-connected migraine headaches. The claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

C. Other Considerations

 In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.                 § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
The Board finds that the rating criteria contemplate the Veteran's disabilities on appeal, productive of migraine headaches with associated light and sound sensitivity, sensation and vision changes, nausea and vomiting; and knee pain, decreased range of motion, tenderness, crepitus, instability, and intermittent locking. The Veteran's symptoms are either specifically contemplated in the rating criteria, or of the same type and degree as the symptoms contemplated by the rating criteria. In essence, while the Veteran's crepitus and intermittent locking, as well as his light and sound sensitivity, sensation and vision changes, nausea and vomiting, are not specifically enumerated in the rating criteria, such result in the limited motion measured and migraine headaches rated on frequency and severity. The Veteran has not reported, and there is no medical evidence of symptoms outside of the type and degree of the symptoms contemplated by the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal and referral for consideration of extraschedular ratings is not warranted.

Finally, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. 
In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. In this regard, during the course of the appeal, the Veteran has reported that he is employed as a postal worker and while he has missed days of work due to his service-connected disabilities, there is no evidence or assertion that any of his disabilities on appeal renders it impossible to follow a substantially gainful occupation. Therefore, the Board finds that further consideration of a TDIU is not warranted.


ORDER

An initial rating in excess of 10 percent for service-connected right knee arthritis is denied. 

An initial rating in excess of 10 percent for service-connected right knee instability is denied. 

An initial rating in excess of 10 percent for service-connected left knee arthritis is denied. 

An initial rating in excess of 10 percent for service-connected migraines is denied. 




____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


